Dissenting Opinion by
Weight, J.:
The Board did not base its decision on the ground that claimant violated the Company rule. Claimant was disqualified by the Board for wilful misconduct, not as a voluntary quit. The record clearly supports the Board’s conclusion that claimant disregarded his employer’s interests and did not take reasonable steps to maintain the employer-employe relationship. In fact, he admitted at the remand hearing that he had no intention of returning to his employment, and this intention was formed prior to receipt of the employer’s telegram. I would affirm the Board’s decision.
President Judge Rhodes and Judge Woodside join in this dissenting opinion.